DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on October 12, 2021. Claims 12, 17-18 and 23-24 are pending. The indefiniteness rejection is withdrawn due to the amendment.

Response to Arguments
	Applicant argues that the inlet of the compressor (BAC 1, Fig. 3) of Wang (US 2015/0211539) is not directly connected to the outlet of the compressor (MAC 3, right of Fig. 3) since in other embodiments (ex. Fig. 7) there is a cryogenic air separation unit in between BAC 1 and MAC 3. 
The Examiner first notes there is not support in the application for a direct connection of an inlet of the compressor to an outlet of the second unit. As set forth in MPEP 2111.01, the words of a claim must be given their “plain meaning” unless such meaning is inconsistent with the specification. Merriam-Webster.com defines “direct” as “1b: from the source without interruption or diversion” (see Entry 3). Accordingly, fluidly directly connected means fluidly connected without an intervening process and not include any components of thermodynamic cycles (compressor, turbine, mixing chamber, heat exchanger, throttling valve, diffuser and nozzle). Fig. 2 shows a hydraulic connection 50, however the specification (see page 6) is silent as to whether the fluid connection is direct and does not include heat exchangers, and/or purification steps. Often compressor units will include heat exchangers, and other process steps (ex. US 2015/0211539 Fig. 1 see coolers 120, 130, ASU 180 (associated with a purification step see par. 2); GB 202,295 A Fig. 2 see coolers 20-22). Accordingly, there is a 112(a) issue with the amendment.
Secondly, the specific embodiment of Wang ‘539 (see Fig. 3, par. 12) is silent about whether the compression arrangement includes intermediate members. Figure 1 and 7 describe a purification process involving cooling to remove gaseous impurity such as water vapor and carbon dioxide (par. 2) specific to a cryogenic air separation unit in between the main compressors and booster compressors. Figure 3 
Thirdly, a direct connection does not appear patentable in view of Wang (CN 10297951 A, see IDS filed on 1/4/2018 and translation submitted on 6/28/2019) and/or based on legal precedent. Wang ‘951 describes a direct fluid connection in between compressors: “After four-stage compression, it flows out from the fourth-stage rear outlet pipe of the low-pressure cylinder into the first-stage impeller of the multi-axis high pressure cylinder 3 (i.e., the fifth stage impeller)” (see page 10 of translation). Alternatively, note that MPEP 2144.40 II supports that an omission of an element and its function is obvious if the function of the element is not desired. Assuming arguendo that the compressor unit incorporates process steps of other embodiments as applicant argues, it would have been obvious to eliminate the purification step removing gas impurities and water vapor (see Wang ‘539 par. 2) for other compression applications if the function of purification is not desired.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 17-18 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claim 12 recites “(ii) an inlet of the compressor is fluidly directly connected to an outlet of the second unit” in lines 20-21 which is not properly described in the application. The specification describes “the first unit 10 receives the flow rate coming from the output of the second unit 20”, “the hydraulic connection” and “dashed line 50” (see page 6, lines 14-19), however the specification does not establish the type of fluid connection as being direct. Figure 2 shows a dashed line 50, however the compressor arrangement is shown in schematic form. Accordingly, the specification and drawings are silent about the type of connection. As noted above, other prior art references of record with multi-stage compressor arrangements include heat exchangers and/or process steps (ex. US 2015/0211539 Fig. 1 see coolers 120, 130, ASU 180 (associated with a purification step see par. 2); GB 202,295 A Fig. 2 see coolers 20-22). As set forth in MPEP 2111.01, the words of a claim must be given their “plain meaning” unless such meaning is inconsistent with the specification. Merriam-Webster.com defines “direct” as “1b: from the source without interruption or diversion” (see Entry 3). Accordingly, fluidly directly connected means fluidly connected without an intervening process and not include any components of thermodynamic cycles (compressor, turbine, mixing chamber, heat exchanger, throttling valve, diffuser and nozzle). The application does not exclude intervening components such as heat exchanges in between an inlet of the compressor and an outlet of the second unit. Accordingly, the lack of support for the limitation consequently raise doubt as to possession of the claimed invention at the time of filing. Claims 17-18 and 23-24 fail to comply with the written description requirement based on their dependence on claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0211539) in view of Wang (CN 102979751 A, see IDS filed on 1/4/2018 and translation submitted on 6/28/2019).
	In regards to claim 12, Wang ‘539 discloses a compression unit (Fig. 3) for supplying high and low pressure services to a plant, the compression unit comprising:
a single driver (21) coupled to a first end and a second end oppositely disposed from the first end (Fig. 3); 
a first unit (BAC, Fig. 3 left) operatively connected to the first end, the first unit being a compressor; and 
a second unit (MAC) operatively connected to the second end, the second unit comprising: 
a bull gear (46, see integrated geared MAC par. 12) coupled to the second end, 
a first pinion (par. 12) engaged with the bull gear, a second pinion (par. 12) engaged with the bull gear, 
a plurality of first stages (101A, 101B) on opposing ends (Fig. 3);
a plurality of second stages (102, 103) on opposing ends (Fig. 3)
wherein (i) a plurality of first stages (101A, 101B) are fluidly connected with the plurality of second stages (102, 103) such that a fluid is configured to pass through each of the plurality of first stages, and then pass through each of the plurality of second stages to thereby form a first multi stage compression unit, and (ii) an inlet of the compressor (BAC) is fluidly connected to an outlet of the second unit in which the compressor receives fluid at a flow rate generated at the outlet of the second unit to form an additional multi stage compression unit (par. 12, Fig. 3).
Wang does not explicitly disclose the driver with driver shaft-ends, a compressor with an overhung impeller, the second unit with the first pinion coupled to a first driven shaft, the first driven shaft having opposing ends, the second unit with the second pinion coupled to a second driven shaft, the 
Wang ‘751 discloses a compression unit with a driver (1) with driver shaft-ends (Fig. 1), a integrated geared compressor with overhung impellers (Fig. 5), a compressor unit (2) with a first pinion coupled to a first driven shaft, the first driven shaft having opposing ends (Fig. 5), the compressor unit with the second pinion coupled to a second driven shaft, the second driven shaft having opposing ends (Fig. 5), a plurality of first overhung impellers (left, Fig. 5), each of the plurality of first overhung impellers coupled to one of the opposing ends of the first driven shaft, and a plurality of second overhung impellers (right, Fig. 5), each of the plurality of second overhung impellers coupled to one of the opposing ends of the second driven shaft (Fig. 5), and an inlet of a higher pressure compressor is fluidly directly connected to an outlet of a low pressure compressor (see page 10 of the translation).
Wang ‘539 discloses a compression unit however is silent about shaft ends, an overhung impeller, driven shafts of pinions, impellers being coupled on opposing ends of driven shafts, and direct fluid connections. Wang ‘751, which is also directed to a compression unit, discloses shaft ends, overhung impellers, driven shafts of pinions, impellers being coupled on opposing ends of driven shafts and direct fluid connections which an arrangement that overcomes the defect of compression units and improves energy savings with higher safety and stability (page 5, lines 1-4 of translation). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the compression unit of Wang ‘539 by providing the driver with driver shaft-ends, the integrated compressor with an overhung impeller, the compressor unit with the first pinion coupled to a first driven shaft, the first driven shaft having opposing ends, the compressor unit with the second pinion coupled to a second driven shaft, the second driven shaft having opposing ends, a plurality of first impellers, each of the plurality of first impellers coupled to one of the opposing ends of the first driven shaft, and a plurality 
Furthermore, it has been held that an omission of an element and its function is obvious if the function of the element is not desired (see MPEP 2144.40 II). In this case, the modified compressor unit of Wang ‘539 does not appear to have any intervening components and appears to make a direct fluid connection in between an inlet of the high pressure compressor and outlet of the low pressure compressor (Wang ‘539 Fig. 3, Wang ’751 page 10 of translation). Assuming arguendo, that the modified compression unit does not form a direct fluid connection, it would have been obvious to eliminate other elements and functions (ex. the purification step removing gas impurities and water vapor, see Wang ‘539 par. 2) for other compression applications to reduce cost and simplify the compression arrangement.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0211539) in view of Wang (CN 102979751 A) and in further view of Lenderink (EP 2,083,172 Al).
The modified compression unit of Wang contains all of the claimed elements except the driver shaft-ends are the ends of a single driver shaft.
Lenderink discloses driver shaft ends (2, 3) of a single driver shaft (“motor shaft”) connect to first and second units (Fig., abstract).
Wang ‘539 discloses a compression unit with a driver, however does not disclose the ends of the driver shaft being the ends of a single driver shaft. Lendrink, which is also directed to a multi-stage compressor configuration with compressors on opposing sides of a driver, disclose the ends of the driver shaft being the ends of a single driver shaft which provides an arrangement that eliminates couplings that limit operation of the compressor and causes non-optimal rotor dynamics (see par. 3) and eases withdrawal of inner bundles (par. 6). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the compression unit of Wang by .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0211539) in view of Wang (CN 102979751 A) and in further view of BBC (GB 202,295 A).
The modified compression unit of Wang contains all of the claimed elements except the first and second driven shafts are configured to rotate at different rotary speeds.
BBC discloses a compression unit with first and second driven shafts are configured to rotate at different rotary speeds with increasing speeds at the outlet (page 2, lines 29-36).
Wang ‘539 discloses a first unit with multiple compression stages, however does not disclose the first and second driven shafts are configured to rotate at different rotary speeds. BBC, which is also directed to a compression unit, disclose increasing the speed of the rotors to provide a maximum efficiency with a minimum requirement of material (BBC page 2, lines 29-36). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the compression unit of Wang by providing a compression unit with first and second driven shafts are configured to rotate at different rotary speeds with increasing speeds at the outlet, as taught by BBC, to provide a maximum efficiency with a minimum requirement of material (BBC page 2, lines 29-36).

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0211539) in view of Wang (CN 102979751 A) and in further view of Palomba (US 2011/0008186).
The modified compression unit of Wang ‘539, as modified by Wang ‘751, comprises the driver shaft ends with couplings (Wang ‘751 4) that operatively connect and couple the first driver shaft end to the first unit and the second driver shaft end to the bull gear (Wang ‘751 Fig. 2), however the modified compression unit of Wang lacks flexible couplings.

Wang ‘539, as modified by Wang ‘751, comprises joints in between the driver-shaft ends and the first unit and the second unit, however do not disclose whether these are flexible joints. Palomba, which is also directed to a multi stage compression unit, discloses flexible joints which enables misalignment of the shafts, and absorbs shocks and vibrations. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the compression unit of Wang ‘539 by providing a flexible coupling, as taught by Palomba, to enable misalignment of the shafts, and to absorb shocks and vibrations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
11/10/2021



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        11/18/2021